223 Ga. 510 (1967)
156 S.E.2d 361
HISTORIC HOUSE MUSEUM CORPORATION
v.
CAMP, Tax Commissioner, et al.
24176.
Supreme Court of Georgia.
Argued July 10, 1967.
Decided July 14, 1967.
*511 G. Seals Aiken, for appellant.
Harold Sheats, Charles M. Lokey, J. C. Murphy, for appellees.
MOBLEY, Justice.
The test of whether property is exempt from taxation under Ga. L. 1946, pp. 12-15, as amended, (Code Ann. § 92-201) as an institution of "purely public charity" is not whether the owner is an organization of purely public charity, but whether the property is dedicated to charity and used exclusively as an institution of "purely public charity." Tharpe v. Central Ga. Council of Boy Scouts of America, 185 Ga. 810 (196 SE 762, 116 ALR 373). That the organization is non-profit, is not used for commercial purposes, and its charter declares it to be a charitable and benevolent institution, do not make it a charitable institution. Mu Beta Chapter Chi Omega House Corp. v. Davison, 192 Ga. 124 (14 SE2d 744). Nor does the fact that it may serve a benevolent purpose make it such. Taylor v. Trustees of Jesse Parker Williams Hospital, 190 Ga. 349 (9 SE2d 165). See United Hospitals Service Assn. v. Fulton County, 216 Ga. 30 (114 SE2d 524).
While the petition alleges that the property is dedicated to the education, uplift, and advancement of the early history of Atlanta, and is not used for any commercial purpose, it fails to allege how the property is being used. In the absence of such allegation, the petition does not allege that the property *512 is used for purely public charity, and fails to state a cause of action for exemption from taxation.
Judgment affirmed. All the Justices concur.